Citation Nr: 1808883	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-31 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent prior to October 24, 2013 for service-connected diabetes mellitus type II with background retinopathy and mild cataracts.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  He served honorably in the United States Army.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  The hearing centered around his claim for an initial rating in excess of 20 percent prior to October 24, 2013 for his service-connected diabetes.  During the hearing, the Veteran expressly testified that he was satisfied with his 40 percent rating from that date and he was also satisfied with his current ratings associated with his service-connected eye disabilities due to diabetes.  Accordingly, pursuant to A.B. v. Brown, 6 Vet. App. 35, 39 (1993), the Veteran has affirmatively limited the scope of his present appeal and any claim for an increased rating for his eye disabilities related to diabetes or for a higher rating from October 24, 2013 for his diabetes is considered withdrawn.

On the other hand, the Veteran briefly testified that he believed a higher rating was warranted for his service-connected hypertension.  A close review of the record reveals that service connection for hypertension was granted in an unappealed September 2013 rating decision separate from his diabetes.  Accordingly, the Board does not currently have jurisdiction over the hypertension matter.  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; veterans are now required to file all claims on a specific claim form prescribed by the Secretary, which is available online or at the local RO.  If the Veteran wishes to file a claim for increase for hypertension, he is encouraged to do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).  


FINDING OF FACT

From June 16, 2008, the Veteran's diabetes mellitus required regulation of activities.


CONCLUSION OF LAW

The criteria for entitlement to a 40 percent rating for diabetes from June 16, 2008, have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.3, 4.7, 4.14 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

VA assigns an initial percentage rating for a disability by comparing a veteran's history with that disability from the date of service connection against criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. Part 4, § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Schedule is based on the average reduction in earning capacity in civilian occupations resulting from diseases and injuries associated with service in the armed forces.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If a veteran's symptoms implicate two different ratings under a single Diagnostic Code (DC) in the Schedule, then VA will assign the higher rating provided that the symptoms more closely align with the criteria for the higher rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  VA's determination about which rating to assign is also informed by a broad interpretation of the law consistent with the facts of each case and, if there is a reasonable doubt as to the degree of a veteran's disability, then the doubt will be resolved in the veteran's favor.  See id. § 4.3.  After VA assigns a rating, that rating may require re-evaluation in the future in keeping with changes to the veteran's condition, the law, and medical knowledge.  See id. § 4.1.  

Analysis

Here, the Veteran has a 20 percent rating under DC 7913 for service-connected diabetes from June 16, 2008 to October 23, 2013.  The procedural history associated with his claim shows that a 40 percent rating was previously denied because there was no competent medical evidence of record pertaining to regulating his activities, although there was evidence that the Veteran was using insulin and eating a restricted diet.  However, in November 2017, VA received private treatment records opining that in December 2002 the Veteran "was recommended to limit his physical activities" to include "long distance walking, running, jumping, hiking, pushing and carrying heavy objects" due, at least in part, to his diabetes.  Accordingly, the Board finds that the Veteran was medically advised to regulate his activities due to diabetes from the date of his initial claim on June 16, 2008.


ORDER

A rating of 40 percent for diabetes from June 16, 2008 is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


